DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) or 102 (a)(2) as being anticipated by Seawater usable for production and consumption of hydrogen peroxide as a solar fuel, by Mase, published 2016 as evidenced by PUMPING EFFECTS IN WATER MOVEMENT ACCOMPANYING CATION TRANSPORT ACROSS NAFION-117 MEMBRANES, by Xie, published 1996.
 	Mase discloses:
 	1.  A method of pumping an aqueous fluid through an electroosmotic membrane (See Xie which provides evidence of electroosmotic flow through a Nafion-117 membrane which would occur in the device of Mase which uses a Nafion - 117 membrane as in Fig 1) situated between a cathode (see Carbon paper cathode in Fig 1) and an anode (see m-WO3 FTO anode in Fig 1), the method comprising oxidising water to O.sub.2 at the anode (see 2H.sub.2O -> O.sub.2 + 4H+ in Fig 1) and reducing O.sub.2 at the cathode (O.sub.2 + 2H+ _> H.sub.2 O.sub.2 in Fig 1); potential difference E between the cathode and the anode is 1.4 V or less (see “without an external bias potential” in the introduction section at paragraph 2 [i.e. zero volts of applied potential, and see Fig 3).
  	2.  The method of claim 1, wherein the potential difference E is less than 1.23 
V (see Fig 3 of Mase and the voltages on page 3 of Mase). 
 
 	3.  The method of claim 1, wherein the potential difference is in the range 0.1 V < E < 1.23 V (see Fig 3 of Mase and the voltages on page 3 of Mase). 
 

 
 	5.  The method of claim 1, wherein the potential difference is in the range 0.6 V < E < 1.23 V  (see Fig 3 of Mase and the voltages on page 3 of Mase). 

 	6.  The method of claim 1, wherein the potential difference is applied as a DC voltage (see Fig 3 of Mase and the voltages on page 3 of Mase).
 
 	12.  The method of claim 1, wherein the anode and cathode comprise different 
electrode materials to one another (see Fig 1). 

 	16.  The method of claim 1, wherein the cathode comprises a carbon electrode 
material (see Fig 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9, 11, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seawater usable for production and consumption of hydrogen peroxide as a solar fuel, by Mase, published 2016 as evidenced by PUMPING EFFECTS IN WATER MOVEMENT ACCOMPANYING CATION TRANSPORT ACROSS NAFION-117 MEMBRANES, by Xie, published 1996.
 	Regarding claims 7-8, Mase does not explicitly disclose: wherein the DC voltage is an interrupted DC voltage comprising a first time period during which a potential difference is applied, a second time period during which the potential difference is zero, and a third 
time period during which a potential difference is applied; and does not disclose wherein the second time period differs from the first and third time periods. 
 	However one of ordinary skill in the art would understand that the apparatus of Mase would be routinely used, then stopped e.g. for maintenance, and then restarted. This routine behavior would meet the limitations of the claims as the time for maintenance would not be exactly the same as the time during which the apparatus was in use. 
 	Additionally, claim 7 states “comprising” and therefore the limitations of claim 9 are met if each time period “comprises” e.g. 1 second. 
 	Thus, one of ordinary skill in the art would have found it obvious to use the apparatus before and after a period of stopping the device for maintenance, wherein the period of maintenance differs from the periods of use, to gain the benefit of stopping the apparatus to perform maintenance on the apparatus wherein each time period comprises at least 1 second. 
  	Regarding claims 11, 13-15, 17, and 19, these claims pertain to the materials used in the apparatus. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).

Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746